ACCEPTED
                                                                                       12-15-00246-CV
                                                                          TWELFTH COURT OF APPEALS
                                                                                        TYLER, TEXAS
                                                                                11/25/2015 12:25:03 PM
                                                                                             Pam Estes
                                                                                                CLERK

                       DOCKET NO. 12-15-00246-CV

                                   IN THE
                                                                        12/2/2015
                      TWELFTH COURT OF APPEALS

                                   at Tyler

                                  -------------

          In the Matter of the Estate of Willie Sue Hammack, Deceased

                                  -------------

LARRY GENE MARSH, BILLIE MARIE BUCKLEY, DEBORAH SUE STUART, AND

                            TERRY LYN MARSH

                                  Appellant

                                       V.

    ESTATE OF WILLIE SUE HAMMACK BY MORRISON HAMMACK, JR.

                                  Appellees

                                  -------------

                    Appealed from the County Court at Law
                       of Nacogdoches County, Texas
                                 -------------

                           APPELLANT’S BRIEF

                                             Robert M. Minton
                                             Texas Bar No. 14195000
                                             Minton & Brown, PLLC
                                             P. O. Box 1688
                                             Henderson, Texas 75653
                                             Telephone: (903) 657-3543
                                             Facsimile: (903) 657-3545
                                             E-Mail: mintonbrown@suddenlinkmail.com

                                             ATTORNEY FOR APPELLANT


          APPELLANT’S NOT REQUESTING ORAL ARGUMENT
                         IDENTITY OF PARTIES & COUNSEL


Appellant:

      Estate of Willie Sue Hammack by Morrison Hammack, Jr.

Counsel for Appellant:

      Trial and Appellate Counsel:
      Robert M. Minton
      Texas Bar No. 14195000
      Minton & Brown, PLLC
      P. O. Box 1688
      Henderson, Texas 75653
      Telephone: (903) 657-3543
      Facsimile: (903) 657-3545
      E-Mail: mintonbrown@suddenlinkmail.com

Appellees:

      Larry Gene Marsh, Billie Marie Buckley, Deborah Sue Stuart, and Terry Lyn Marsh

Counsel for Appellees:

      Trial and Appellate Counsel:
      Mr. Christopher C. Hughes
      Fairchild, Price, Haley & Smith, L.L.P.
      1801 North Street
      P.O. Box Drawer 631668
      Nacogdoches, Texas 75963
      Telephone: (936)569-2327
      Facsimile: (936)569-7932
      E-Mail: chughes@fairchildlawfirm.com

Presiding Judge:

      The Honorable Jack Sinz




                                                i
                    TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL……………………………………………..…….…i

TABLE OF CONTENTS…………………………………………………………………..……..ii

INDEX OF AUTHORITIES…………………………………………………………………..…iii

STATEMENT OF THE CASE…………………………………………………………………...iv

ORDER FROM WHICH RELIEF IS SOUGHT…………………………………………………iv

ISSUES PRESENTED………………………………………………………………………..…..v

STATEMENT OF FACTS…………………………………………………………………….….2

SUMMARY OF ARGUMENT…………………………………………………………………...4

ARGUMENT & AUTHORITIES…………………………………………………………….…..5

    A.   Combined Issues…………………………………………………………….…….5

CONCLUSION…………………………………………………………………………….…….12

PRAYER…………………………………………………………………………………….…...13

CERTIFICATE OF SERVICE…………………………………………………………………..13

CERTIFICATE OF COMPLIANCE……………...……………………………………………..14




                            ii
                             INDEX OF AUTHORITIES

CASES                                                                   PAGE(S)

Brown V. Byrd, 512 S.W.2d 753—(Ct. Appls-Tyler-1974)…………………….………………..10

In Re Estate of Campbell, 343 S.W.3d 889—(Ct. Appls-Amarillo-2011)……………………..…..9

In the Estate of Ruby Fowler Cornes, 175 S.W.3d 491—(Ct. Appls-Beaumont-2005)…………..10

Orr V. Walker, 438 S.W.3d 766—(Ct. Appls-Houston-2014)……………………………………10

Estate of Everett h. Rothrock Deceased, 312 S.W.3d 271 —(Ct. Appls-Tyler-2010)…………….8

Schindler V. Schindler, 119 S.W.3d 923—(Ct. Appls-Dallas-2003)……………………….….9, 10

Estate of Cordelia Williams, Deceased, 111 S.W.3d 259—(Ct. Appls-Texarkana-2003)…….….11




                                         iii
                                  STATEMENT OF THE CASE

       This is an Appeal from the Order Admitting Will to Probate as Muniment of Title,

entered by the County Court at Law of Nacogdoches County, Texas, of a Will filed eight (8)

years after the date of death of the Testatrix.

       Contestants contend that the evidence was factually and legally insufficient to support the

Judgment of the Court, finding “no fault” on the part of Applicant, and that such will should

have been denied probate.



                        ORDER FROM WHICH RELIEF IS SOUGHT

       The Order of the Court Admitting Will to Probate as Muniment of Title, (CR-56), finding

that Applicant was not in default for failing to present the will for probate within four (4) years

of the date of death of Decedent, (CR-56).




                                                  iv
                            ISSUES PRESENTED FOR REVIEW

       1.      The evidence supporting the Trial Court’s finding that the Applicant was not in

default for failing to present the will for probate within four (4) years of the date of death of

Decedent was factually insufficient, (CR-56, CR 74-75).

       2.      The trial Court’s finding that Applicant was not in default for failing to present

the will for probate within four (4) years of the date of Decedent’s death was so against the great

weight and preponderance of the evidence as to be manifestly unjust, (CR-56, CR 74-75).

       3.      The evidence supporting the Trial Court’s finding that the Applicant was not in

default for failing to present the will for probate within four (4) years of the date of death of

Decedent was legally insufficient, (CR-56, CR 74-75).




                                                v
                               DOCKET NO. 12-15-00246-CV

                                           IN THE

                             TWELFTH COURT OF APPEALS

                                           at Tyler

                                         -------------

                 In the Matter of the Estate of Willie Sue Hammack, Deceased

                                         -------------

   LARRY GENE MARSH, BILLIE MARIE BUCKLEY, DEBORAH SUE STUART, AND

                                   TERRY LYN MARSH

                                          Appellant

                                              V.

         ESTATE OF WILLIE SUE HAMMACK BY MORRISON HAMMACK, JR.

                                          Appellees

                                         -------------

                           Appealed from the County Court at Law
                              of Nacogdoches County, Texas

                                         -------------



                                   APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

Appellant’s appeal from the Trial Court’s Order Admitting Will to Probate as Muniment of Title
entered on the 25th day of June, 2015. The Decree should be reversed.




                                              1
                                   STATEMENT OF FACTS

               This is an Appeal from Order Admitting Will to Probate as Muniment of Title.

(CR-56) Willie Sue Hammack passed away on July 2, 2006 in Nacogdoches County, Texas,

leaving a last will and testament dated April 2, 1986. On July 17, 2014, Morrison Hammack, Jr.,

her husband, filed an application to probate Will as a Muniment of Title, and the parties

contestant, being Larry Gene Marsh, Billie Marie Buckley, Deborah Sue Stuart and Terry Lyn

Marsh filed their contest to such will (CR-26), based on the grounds that the will should not be

admitted to probate since it was past the statute of limitations for filing a will for probate and

admitting same. Mr. Morrison Hammack. Jr. knew of the will and its existence at the time of his

wife’s death, and stated in deposition that he knew the contents of the will and how it left the

property.

         Mr. Hammack failed to probate such will within four (4) years of death of Willie Sue

Hammack, Deceased, and did not file same or attempt to probate same until July 17, 2014, (CR

8-11).

This case turns upon the sufficiency of evidence, and whether or not same is sufficient to support

the findings of the Court in its findings of its conclusion of law, and its finding in its Order

Admitting Will to Probate, (CR-56). It is a contention of contestants that Applicant is at fault for

failing to present the will of Willie Sue Hammack for probate within four (4) years after the date

of her death, as such limitations are set out in Section 256.003, Texas Estates Code, in that

Applicant had possession of the will from and after the date of death of Willie Sue Hammack on

July 2, 2006, and did not present the same for probate until the filing of an Application to

Probate, filed on July 17, 2014, in Nacogdoches County, Texas. Further, that the evidence

conclusively shows that Mr. Hammack was in possession of property of the estate sufficient to

                                                 2
pay any cost of probate, which would enable him to be able to employ council to probate said

last will and testament prior to the expiration of the four (4) year limitation contained in Section

256.003, Texas Estates Code, and that Mr. Morrison Hammack, Jr., is at fault for failing to

probate said will within such four (4) year period of limitations, and that his actions in failing to

do are not excused.

       The Trial Court entered Order Admitting Will to Probate on June 25, 2015, finding that

Morrison Hammack, Jr., Applicant, was not in default for failing to present the will for probate

within four (4) years of the death of Decedent, (CR-56).

       The Request for finding of Facts and Conclusions of Law were filed by Contestants on

July 8, 2015, (CR-63).

       The Notice of Past Due Findings of Facts and Conclusion of Law were filed on July 30,

2015, (CR-69).

       The Contestants Request for Additional time to file Findings of Facts and Conclusion of

Law was filed on July 31, 2015, (CR-71).

       The Order of Finding Facts and Conclusion of Law was filed September 3, 2015, (CR-

74).

       The Denial of Additional Findings of Facts and Conclusion of Law was filed September

3, 2015, (CR-76).

       The Notice of Appeal was filed September 22, 2015, (CR-77).




                                                 3
                                 SUMMARY OF ARGUMENT

       The evidence shows that Morrison Hammack, Jr., knew of the terms contained in the Last

Will and Testament of Willie Sue Hammack, Deceased; of the admonition of action in a probate

Court as contained in said will; that he did not seek nor rely upon the advice or opinions of

others as to the time in which to, nor the necessity of, probating said will; that he relied upon his

own knowledge, or the lack thereof, concerning the necessity of probate and the time limit in

which to do same.

       The evidences show that there was significant value of assets in the Estate of Willie Sue

Hammack, Deceased with which to pay for the costs of probate of her Last Will and Testament.

       The Court erred in finding “no fault” on the part of Applicant, Morrison hammock, Jr.,

and in admitting said will to probate as a muniment of title.




                                                 4
                             ARGUMENTS AND AUTHORITIES

       The issues presented for review can all be covered by argument and authorities at one

time, avoiding the multiplicity and duplication of authorities, which pertain to the same subject.

The issues restated are as follows:

       A.      The evidence supporting the Trial Court’s finding that the Applicant was not in

               default for failing to present the will for probate within four (4) years of the date

               of death of Decedent was factually insufficient, (CR-56, CR 74-75).

       B.      The trial Court’s finding that Applicant was not in default for failing to present

               the will for probate within four (4) years of the date of Decedent’s death was so

               against the great weight and preponderance of the evidence, (CR-56, CR 74-75).

       C       The evidence supporting the Trial Court’s finding that the Applicant was not in

               default for failing to present the will for probate within four (4) years of the date

               of death of Decedent was legally insufficient, (CR-56, CR 74-75).

                                                      I.

       The legislature of the State of Texas spent time and the equivalent of time in money, not

only in the past, in passing the Texas Probate Code, but in formulating the Texas Estates Code.

Section 251.001 of the Texas Estates Code provides that a person must be over 18 years of age,

or married or has been married, or a member of the U. S. Armed Forces or an auxiliary of same,

in order to execute a valid will; Section 251.051 that provides that the will must be in writing;

Section 256.001 that provides that the provisions and terms of a will will not be effective until

the will is admitted to probate; and Section 256.003 provides that the will shall not be admitted

to probate, if not filed for probate within four (4) years after the date of death of the maker of the

will. It would be inconceivable to believe that the State Legislature of the State of Texas spent



                                                  5
time and money in order to pass such provisions, along with other provisions of the Texas

Estates Code, unless the intent was that we would abide by same. Further, it would be

inconceivable to believe that just “any excuse” would be allowed, so that such provisions would

be nullified.

        It is the contention of the Appellants that the evidence presented in the case, in trial

Court, was insufficient to support the finding of the Trial Court that Mr. Morrison Hammack, Jr.,

was not in default for failing to apply for probate of the Last Will and Testament of Willie Sue

Hammack, Deceased, within four (4) years of her death.

        Mr. Morrison Hammack, Jr., the Applicant for probate, did not appear at the hearing on

the Application to Probate Will as a Muniment of Title (RR-5, RR-6).

        The issues are whether or not Mr. Hammack is at fault for failing to probate the Last Will

and Testament of his wife, Willie Sue Hammack, within four years after her death.

        In the situation we have at hand, Mr. Hammack did not consult an attorney, did not

consult any beauty shop, barber shop, or domino hall lawyers, or apparently by his testimony the

advice of anyone else, relating to the probate of the Last Will and Testament. We do not know

what he assumed. It should be pointed out that Mr. Hammack did not appear in Court to be

questioned on this matter.

        Mr. Morrison Hammack, Jr., filed for probate the Last Will and Testament of Willie Sue

Hammack, his wife, on July 17, 2014, even though the said Willie Sue Hammack had passed

away of July 2, 2006, in Nacogdoches County, Texas. Mr. Hammack, by way of deposition, gave

evidence that he didn’t discuss the passage of the property under the will with anyone, (RR-16,

17, 30), and that he didn’t know to probate said last will and testament, (RR-15). Mr. Hammack

stated that he understood that property passes on death, (RR-16), to someone by the terms of the



                                                6
will, and that he knew about the will at the time of her death, (RR-11, 17). Mr. Hammack further

stated that he didn’t discuss the need to probate the will, (RR-18), with anyone, shortly after her

death, or with an attorney, until approximately one (1) month before the filing of the will for

probate, (RR-18). Mr. Hammack further testified that he had property transferred out of her

name before her death, (RR-18), and that the papers were prepared by an attorney.

       Mr. Hammack testified through deposition that he didn’t have the money to file the will

for probate, (RR-12), but yet he testified that there was money in account in the bank, (RR-20),

but he didn’t know how much. There was no testimony that there was not sufficient money in the

account to pay for probate. This evidence begs the question: How did he know what the cost of

probate might be, unless he consulted someone? It would appear that the testimony on this point,

from the stand point of Mr. Morrison Hammack, Jr., was misrepresentative of the facts. Mr.

Hammack further testified that he knew about the property owned by himself and his wife, as

well as property that she owned as separate property, (RR-26, 27, 29).

       Evelyn Louise Kelly, the daughter of Mr. Morrison Hammack, Jr., was sworn in as a

witness and testified that in her estimation the estate was in access of $125,000.00 at the date of

the death of Willie Sue Hammack, (RR-34, 35), and testified further as to those assets, in a

general since, being land and house, an automobile, and a pick-up truck, (RR-37). She further

testified that under Power of Attorney that she sold the 1998 Honda Civic Automobile that they

owned at her death, in April, 2014, for $3,000.00, (RR-38, 39) (RR-Exhibit C-2), this

information presents the obvious conclusion that the community one-half (1/2) of the Estate of

Morrison Hammack, Jr., and Willie Sue Hammack was more than sufficient to pay for the

expenses of administration, which is classified as a second degree claim under Section 355.102

(2) of the Texas Estates Code.



                                                7
       Mr. Terry Marsh was called as a witness and testified that he had observed information at

the house that Mr. and Mrs. Hammack relating to an account of hers that showed a balance of

over $36,000.00, (RR-47), and that Mr. Hammack’s account in his name showed a balance in

access of $20,000.00, (RR-47).

       Since these parties were husband and wife, it will be presumed under the law that these

bank accounts were community property accounts, that the automobile, the truck, and the land

and house, were all community property, and according to the provision of the Texas Estates

Code, Section 355.102 (2), the expenses of administration are a second degree priority claim

against the assets of said Estate. One-half (1/2) of the value of the truck, or One-half (1/2) of the

value of the automobile (which sold 8 years later for $3,000.00, (RR-38, 39) (RR-Exhibit C-2),

or half of the funds in the bank, or half of the value of the house and land, would have been more

than sufficient to pay for the cost of probating said last will and testament. This evidence as

presented negates the position of Mr. Morrison Hammack, Jr., that he didn’t have money to

probate the will.

       If we review the case of the ESTATE OF EVERETT H. ROTHROCK DECEASED, 312
S.W.3d 271 (2010), rendered by the Court of Appeals out of Tyler, you will find that the Court of

Appeals upheld the Trial Court’s order denying the application to probate the will as a Muniment

of Title. The Trial Court, and the Court of Appeals found that Mr. Jerry E. Rothrock was in

default for failing to probate his father’s will within the statutory period. Mr. Jerry E. Rothrock

testified that he made investigations but never talked to anyone else about the property owned by

Everett H. Rothrock Deceased, at the time of his death. Mr. Jerry Rothrock was also considered

a very successful lawyer in Washington D.C. (by his own admission) and that half of his practice

dealt with oil and gas law. He was charged with knowledge that the will should have been



                                                 8
admitted to probate. The Court discussed the standard of review on appeal, and the applicable

law which is Section 73a of the Texas Probate Code, which is now Section 256.003 of the Texas

Estates Code hereinbefore quoted. His only testimony was concerning a mistake of fact, and that

was held to be insufficient.

       There are numerous cases cited under the Rothrock case that can be read by the Court, as

the Court desires. However, the Rothrock case stands for the proposition that a person having

custody of will is charged with knowledge that it must be filed for probate within the statutory

time, in order to rely upon it, whether the necessity for doing so is apparent to him or not. The

Court further discusses that “one purpose of the probate limitations statute is to impose a

reasonable limit on the time in which the property of a person dying testate should be distributed

among his legatees, after payment of his debts.” The Court further defines default, as is defined

in the statute, and the burden of proof upon the person presenting the will for probate after four

years. The Court further discussed the fact that family agreements not to probate a will about

which they had knowledge are not sufficient to excuse non-compliance with the four year

limitation of the probate code in which to seek the probate of a will.

       The authorities presented in support of their contentions that had been decided by the

Courts of this State are as follows:

       A.      In Re Estate of Campbell, 343 S.W.3d 889—(Ct. Appls-Amarillo-2011), in which

               the Court sustain the finding of no default, but set forth the principal which is also

               set forth in Schindler, post, that a person having custody of the will is charged

               with the knowledge that the will must be filed for probate within the statutory

               time. The evidence in this proceeding shows that Mr. Hammack had custody of

               the will and knew of its contents.



                                                 9
B.   Brown V. Byrd, 512 S.W.2d 753—(Ct. Appls-Tyler-1974), held that neither of the

     granddaughters reliance upon a family agreement regarding the Estate, her

     ignorance of the law, nor the difficulty she would incur in probating the will,

     excused the delay in failing to file the will for probate within four (4) years after

     the death of the Deceased. In this case we have a plea of ignorance of the law

     only, which is negated by this case holding. The supposed monetary difficulty

     presented in this case apparently is imaginary only, due to the value of the assets

     of the Estate.

C.   In the Estate of Ruby Fowler Cornes, 175 S.W.3d 491—(Ct. Appls-Beaumont-

     2005), again, an Appellate Court has stated that reliance upon a family oral

     agreement, to spare the feelings a survivor, was not enough to excuse a failure to

     file a will for probate within four (4) years. This case also defines “default” as

     used in the Texas Estates Code, Section 256.003, formerly Section 73 of the

     Texas Probate Code.

D.   In the case of Orr V. Walker, 438 S.W.3d 766—(Ct. Appls-Houston-2014), the

     Court defines “default”, and further states the test for sufficiency of evidence is

     any finding that is based upon evidence that would cause reasonable and fair-

     minded people to reach the same verdict, or would reach a contrary verdict. This

     same standard is set forth in Schindler, post.

E.   Schindler V. Schindler, 119 S.W.3d 923—(Ct. Appls-Dallas-2003), presents again

     the standard for review of legal and factual insufficiency of evidence to support a

     Court’s finding that the Applicant of a will file for probate after four (4) years

     after the date of death of the Decedent, was not in default.



                                      10
       F.     Estate of Cordelia Williams, Deceased, 111 S.W.3d 259—(Ct. Appls-Texarkana-

              2003), sets forth the standard of review of conclusions of law to the Trial Court,

              in that same are to be reviewed by the Appellate Court de novo. Although there

              are findings of the fact, apparently supporting the conclusion of law adhered to by

              the Trial Court, the Court “cherry-picked” the facts, and refused to make findings

              of fact or conclusions of law as additional findings of fact and conclusions of law

              as requested by Contestants.

       I find no cases were the Trial Court has absolutely refused to make findings of fact and

conclusions of law, by its act of volition, even though the failure to make such findings on time

may have occurred by a negligence or indifference. Therefore, it’s a contention that any

conclusions of law, made by the Trial Court, should be reviewed de novo, and that no

presumption should arise by the Courts voluntary refusal to make findings of facts and

conclusions of law.




                                               11
                                         CONCLUSION

       From the evidence presented at trial, a Trial Court should have entered an Order Denying

the Probate of the Last Will and Testament of Willie Sue Hammack, Deceased, finding that

Morrison Hammack, Jr., was in default for failing to produce the will for probate within four (4)

years after the date of the death of said Willie Sue Hammack, Deceased. Ignorance of the law is

no excuse, as has been set forth in one of the cases sited herein. Further there is ample evidence

that there were assets of value in the Estate of Willie Sue Hammack, Deceased, that would have

funded the cost of probate. In addition, it should be pointed out that no testimony was offered by

the Applicant as to the cost to probate, nor did he ever inquire of the approximate cost to probate

a last will and testament in a Probate Court. The evidence presented is legally and factually

insufficient to support the Order of Court, authorizing the probate of said last will and testament.




                                                 12
                                         PRAYER

       For the reason stated in this Brief, the Contestant ask the Court to reverse the Trial

Court’s Order Admitting Will to Probate as a Muniment of Title entered in this proceedings on

June 25, 2015 (CR 56-57).

                                                  Respectfully submitted,

                                                  MINTON & BROWN, PLLC
                                                  Attorneys at Law
                                                  134 N. Marshall Street
                                                  P. O. Box 1688
                                                  Henderson, Texas 75653-1688
                                                  (903) 657-3543
                                                  (903) 657-3545 Fax
                                                  Email: mintonbrown@suddenlinkmail.com

                                                  BY:    /s/ Robert M. Minton
                                                         ROBERT M. MINTON
                                                         Attorney for Appellant
                                                         Bar Card #14195000




                              CERTIFICATE OF SERVICE

        I certify that on November 25, 2015, a true and correct copy of Appellant's Brief was
served on Christopher C. Hughes electronically at chughes@fairchildlawfirm.com and the
electronic transmission was reported as complete.


                                          /s/ Robert M. Minton
                                          ROBERT M. MINTON
                                          E-mail:mintonbrown@suddenlinkmail.com




                                             13
                            CERTIFICATE OF COMPLIANCE

        The undersigned certifies that the Appellant’s Brief, except for the caption, identity of
parties and counsel, statement regarding oral argument, table of contents, index of authorities,
statement of the case, statement of issues presented, statement of jurisdiction, statement of
procedural history, signature, proof of service, certification, certificate of compliance, and
appendix, as set out in Tex. R. App. P.9.4(i)(1), hereby contains the total of 3,065 words.

                                                    Respectfully submitted,

                                                    MINTON & BROWN, PLLC
                                                    Attorneys at Law
                                                    134 N. Marshall Street
                                                    P. O. Box 1688
                                                    Henderson, Texas 75653-1688
                                                    (903) 657-3543
                                                    (903) 657-3545 Fax
                                                    Email: mintonbrown@suddenlinkmail.com

                                                    BY:    /s/ Robert M. Minton
                                                           ROBERT M. MINTON
                                                           Attorney for Appellant
                                                           Bar Card #14195000




                                               14